Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 02/09/2021. Currently claims 1-4, 6-12, and 14-17 are pending in the application, with claims 14-17 withdrawn from consideration.

ELECTION / RESTRICTION


Applicant's election of Group I, claims 1-4, and 6-12, without traverse, drawn to a method in the reply filed on 02/09/2021 is acknowledged.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-4, and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, 3, 7, 9, and 12, the phrase "preferably" renders the claims indefinite because it is unclear what the limitation actually would be. See MPEP § 2173.05(d). Additionally, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Claims 2-4, and 6-12, depend directly or indirectly on claim 1.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6, and 8-12 are rejected under 35 U.S.C.103 as being obvious over LaBrec (US Patent Application Publication Number 2005/0084693 A1), hereafter, referred to as “LaBrec”, in view of Schrenk et al. (US Patent Number 5,094,793), hereafter, referred to as “Schrenk”.

Regarding claim 1, LaBrec teaches a multilayer article by disclosing an identification document (multilayer article) formed from a plurality of polyester materials (abstract).  LaBrec teaches in Fig. 2, an identity authentication document (element 10) that comprises of a pre-printed core layer (element 20) (also referred to as a substrate).  The core layer is generally a light-colored, transparent material (e.g., TESLIN (available from the PPG industry), polyvinyl chloride (PVC), polyester, polycarbonate, etc. (para. [0010]).  LaBrec also teaches in Fig. 3 a diagram that illustrates an example of a polyester laminate structure, and teaches that the laminate structure is formed from two different polyester materials (element 100, and element 102), and bonded to a pre-printed core layer (element 104) (element 20 of Fig. 1).



LaBrec further teaches to protect the printed identification information by using an additional transparent skin (element 24), which is attached over the blank card and printed information. Optional materials for the transparent skin layer include biaxially facing polyester or other transparent durable plastic films (para. [0011]). LaBrec further teaches that the transparent laminate material includes proprietary security technology features and processes, which protects documents of value from counterfeiting, data alteration (para. [0015]). LaBrec also teaches in Fig. 2 the positioning of the identification layer between the protective layer and the multilayer substrate.

LaBrec teaches in Fig. 3 the use of two different polymer materials (element 100, and element 102) to form the pre-printed core layer (element 104) (equivalent to substrate material). But LaBrec fails to explicitly teach that the multilayer substrate comprises of greater many layers by dividing the first and second polymer streams into plurality of branched streams and redirecting and repositioning the streams in a symmetrical fashion to manufacture a multilayer film (substrate) (column 1, lines 21-24, column 1, line 47- column 2, line 3).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Schrenk, and substitute the core layer of LaBrec with the multilayer substrate article of Schrenk, because by combining different materials (two polymer materials in this case) with multiple layers, results in the concept of forming ideal substrate for heat resistance, moisture (gas) barrier, and suitable mechanical and physical property requirements, that can be tailored for an identification document with superior and robust properties (KSR Rationale B, MPEP 2143).  Since both the references deal with co-extruding process, one would have reasonable expectation of success from the combination. Schrenk teaches that the first and second polymers are present in the ratio of 1:1.  Schrenk also teaches in Fig. 1 to make an article comprising at least 8 layers, and also teaches article to comprise of many layers (column 1, line 24) (equivalent to more than 16 layers).  Additionally, it would also have been obvious to any ordinary artisan that the manufacturing of an article with more than 16 layers would be a mere matter of multiplication based on the teaching of LaBrec (2 layers), and Schrenk (8 layers).

Regarding claim 2, LaBrec and Schrenk together teach a multilayer article that comprise of a multilayer core substrate, an identification layer and a protective layer, where the identification layer is in between the multilayer substrate and the protective layer. Therefore, it would have been obvious to any artisan of ordinary skill in the art before at the time of filing the claimed invention, that based on the above teaching of LaBrec and Schrenk, in order to store or display more information, to provide a second identification layer including information on the basis of having an identification layer. Further, in order to protect the second identification layer, it would have been obvious to place the identification layer in between another protection layer (second Protection Layer) and the multilayer substrate in a conventional manner.  The protection layer would further provide security to prevent the information from being altered, which would be a conventional technical means based on LaBrec’s teaching.

Regarding claim 3, and 11, LaBrec teaches that in a typical identification document, one or more laminate layers are joined together with the substrate, possibly including other security devices, such as holograms, integrated circuits, optical memory, RFID tag, etc. to form a complete document (para. [0016]). These laminate layers are designed to enhance the durability and security of the identification documents. From the standpoint of durability, the laminate should increase the document's ability to withstand wear and tear experienced in the field, including heat and humidity that can compromise the integrity of the document structure (para. [0016]) by providing protection to the RFID/integrated circuits etc.  

store or display more information. Further, in order to protect the second identification layer, it would have been obvious to place the identification layer in between another protection layer (second Protection Layer) and the multilayer substrate.

Therefore, based on the above, it would have been obvious to include an RFID device/integrated circuits in a functional layer which would be placed in between the laminates (each side of the laminate equivalent to a multilayer substrate) to provide extra security in addition to provide document's ability to withstand wear and tear experienced in the field, including heat and humidity that can compromise the integrity of the document structure for an identification document that would have two layers of identification information on either side of the cross-section of the document to provide more identification information in one document.  Regarding more than 16 layers of first and second polymers in the second multilayer substrate (core layer), ax explained in the rejection of claim 1, Schrenk teaches in Fig. 1 to make an article comprising at least 8 layers, and also teaches article to comprise of many layers (equivalent to more than 16 layers).  Additionally, it would also have been obvious to any ordinary artisan that the manufacturing of an article with more than 16 layers would be a mere matter of multiplication based on the teaching of LaBrec and Schrenk. Therefore, LaBrec and Schrenk together teach two or more multilayer substrates by teaching laminate layers (equivalent to substrate) are joined together with the substrate that includes other security 

Regarding claim 4, LaBrec teaches that the first identification layer and the second identification layer is laser‐engravable by teaching that the information (element 26 a-c) is printed on the card using a method such as Laser Xerography (equivalent to laser engravable)  or other printing technologies (para. [0010], [0065]).

LaBrec also teaches that the protective layer is transparent (para. [0011]).  The degree of transparency of the laminate can, for example, be dictated by the information contained within the identification document, the particular colors and/or security features used, etc. (para. [0013]). Therefore, the degree of transparency is result effective variable that is optimized based on the particular colors and/or security features used for an article.  Therefore, maintaining the transmission of greater than or equal to 75% as claimed would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Regarding claim 6, LaBrec teaches the multilayer identity article is a driver’s license, national identification card, banking card, insurance card, security card, access card, badge, passport, or a combination comprising at least one of the foregoing, by teaching that ID documents are broadly defined by LaBrec as, and include, e.g., credit cards, bank cards, phone cards, passports, driver's licenses, network access cards, employee badges, debit cards, security

cards, police ID cards, border crossing cards, legal instruments, security clearance badges and cards, gun permits, gift certificates or cards, membership cards or badges, etc. (para. [0007]).

 Regarding claims 8-9, LaBrec teaches that the total thickness of at least one of
the first multilayer substrate and the second multilayer substrate is between 200 micrometers to 2,000 micrometers by teaching that the thickness of the core layer is 1-5 mil (equivalent of 250 micron to 1270 microns). Based on teaching of LaBrec and Schrenk, It would have been obvious to any ordinary artisan that the core layer would be made of multiple layers of the two polymers.  Further, the number of layers and thickness of the layers are variables that would be optimized, because by combining different materials (two polymer materials in this case), for ideal substrate concepts for heat resistance, moisture (gas) barrier, and suitable mechanical and physical property requirements can be tailored for an identification document with superior and robust properties.  Therefore, thickness of the layers would be a result effective variable. Therefore, maintaining the thickness of individual layer at claimed range of 10 microns or less for the first and/or second polymer would be a matter of optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 

Regarding claim 10, Schrenk teaches in Fig. 1 that the layers of the first polymer and the
layers of the second polymer overlap in an alternating manner.

Regarding claim 12, LaBrec teaches that the layers of the first polymer comprise at least one of polycarbonate, polyimide, polyarylate, polysulphone, polymethylmethacrylate,
polyvinylchloride, acrylonitrile butadiene styrene, and polystyrene; or polycarbonate copolymer; or a copolymer of polycarbonate and sebacic acid, by teaching that for many applications, the core can be a light-colored, opaque material (e.g., TESLIN (available from PPG Industries), polyvinyl chloride (PVC) material, polyester, polycarbonate, etc. for the substrate (element 20) material (para. [0010]). LaBrec also teaches the use of various polymers including polycarbonates, polystyrene, and polysulfone as materials used to make laminates or overlaminates (para. [0012]).

LaBrec teaches the layers of the second polymer comprise at least one of polybutylene terephthalate, polyethylene terephthalate, polyetheretherketone, polytetrafluoroethylene, polyamide, polyphenylene sulphide, polyoxymethylene, and polypropylene; or one of polybutylene terephthalate and polyethylene terephthalate; or polyethylene terephthalate by teaching that the second laminate layer (element 102) of a different polyester material forms an inner surface of the laminate and has bonding properties for bonding the composite laminate structure directly to a TESLIN or polyester core (element 104). Examples of this second material include PETG 5011 or PETG 6763 from Eastman Chemical. PET refers to polyethylene terephthalate (para. [0038]).

Claim 7 is rejected under 35 U.S.C.103 as being obvious over LaBrec (US Patent Application Publication Number 2005/0084693 A1, in view of Schrenk et al. (US Patent Number 5,094,793), in view of Norman (US Patent Number 5,478,629), hereafter, referred to as “Norman”.

Regarding claim 7, LaBrec and Schrenk together teach a multilayer article that comprise of a multilayer core substrate with identification layer and a protective layer.  But LaBrec and Schrenk fail to explicitly teach the use of flex-life cycles for a multilayer article as a measure of robustness to failures. However, Norman teaches to use flex-life test results as measures of cycles to failure (column 11, lines 18-24) to get understanding of the robustness of identification card such as credit card, bank cards, season passes, identification cards, and the like (column 1, lines 19-21). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the flex-life cycle testing as a measure for robustness for the product. Since this variable is a measure of the life of the product, it would be optimized based on the requirement of the product specification.  Therefore, achieving a flex-life of more than 400,000 would be a matter of product life cycle optimization that would be performed under routine experimentation.  Please see In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742